Exhibit 10.32

LOGO [g344453.jpg]

1000 BOARDWALK

ATLANTIC CITY, NJ 08401

PH: 609-449-5573

FX: 609-449-6705

December 16, 2005                

Scott C. Butera

245 Ocean Drive East

Stamford, CT 06902

 

  RE: Agreement between Trump Entertainment Resorts Holdings, L.P. and Scott C.
Butera

Dear Mr. Butera:

This letter shall serve as an Agreement by and between Trump Entertainment
Resorts Holdings, L.P. (“Trump”) and Scott C. Butera (“Butera”) for the
provision of the services described below.

Butera has tendered and Trump has accepted his resignation from employment as of
November 18, 2005. The parties seek to continue a relationship through this
agreement which supercedes any previous agreements, whether oral or written with
the exception of the following provisions of the Employment Agreement between
Trump and Butera dated as of August 15, 2003 which provisions shall remain in
full force and effect: Paragraphs 5 (excepting Metro Flag Management and/or any
of its members or principals, hereinafter “Metro”), 6(b) to the extent work was
performed under the August 15, 2003 Employment Agreement, 7 (provided however
that Butera may keep possession of and use items under 7(2) to the extent same
are not confidential customers of Trump), 16 and 17.

Agreeing to and intending to be legally bound, Trump agrees to engage Butera and
Butera agrees to provide services as a consultant upon the request of and at the
direction of Trump as follows:

 

  1. SCOPE

 

  a. Trump hereby retains Butera to provide the following services at the
request of and at the direction of Trump:

i. Consult, advise and assist Trump in the furtherance of those certain business
initiatives that Butera was involved in prior to his resignation from Trump,
some of which are listed in the attached e-mail dated October 24, 2005 from
Butera to Jim Perry and the additional undertakings contained in the e-mail.
(Exhibit A);



--------------------------------------------------------------------------------

ii . Seek out, pursue and present to Trump for review, prior to presentation to
any other person or entity with the exception of Metro, business opportunities
within the scope of Trump’s businesses, including, but not limited to
development, ownership, operation or branding/licensing of casinos, hotels and
residential units;

iii. Consult, advise and assist Trump in other strategic and financial matters
as reasonably assigned and in furtherance thereof make all required, necessary
or appropriate introductions and business travel.

 

  b. Butera shall not perform any of the duties or exercise any of the powers of
an employee or officer of Trump or its affiliates. Specifically, Butera
acknowledges and agrees that during the term of this Agreement, Butera shall not
with regard to Trump or its affiliates:

 

  i. Have any authority to direct or supervise any employee of Trump;

 

  ii. Sign or approve any purchase orders, purchase requisitions or similar
documents;

 

  iii. Participate in any personnel action or evaluations;

 

  iv. Participate in any management meetings, although he may attend such
meetings for observation and informational purposes only;

 

  v. Prepare or direct any letters, memoranda or similar documents to any
employee of Trump;

 

  vi. Have access to any restricted casino areas;

 

  vii. Hold himself out in any way as an employee or officer of Trump to any
member of the public or any vendor or employee of Trump; or

 

  viii. Be authorized to and shall not attempt to or actually enter into any
contract or agreement on behalf of Trump or to modify or revise any contract or
program of Trump or to represent to any one otherwise.

 

2



--------------------------------------------------------------------------------

  2. TERM

 

  a. This Agreement shall commence upon execution of this Agreement and shall
terminate on September 30, 2006.

 

  b. Butera hereby understands and acknowledges that Trump may terminate this
Agreement immediately in the event Butera shall commit an act constituting
“Cause”, which is defined to mean a breach by Butera of any of the provisions of
this Agreement, provided, however that Butera shall be given notice of such
breach and a reasonable opportunity to cure if the breach is curable.

 

  c. If Butera dies during the term period, this agreement shall terminate
without further obligations to Butera’s legal representatives under this
agreement, other than the obligation to pay sums paid and stock issued prior to
death.

 

  d. If Butera becomes disabled during the terms period, this agreement shall
terminate without further obligations to Butera, other than the obligation to
pay sums paid and stock issued prior to death.

 

  e. Not withstanding the foregoing 2(c) and (d), should Butera die or become
disabled and a termination occur, the Board of Trump shall consider what, if
any, sums or stock should be issued to Butera’s estate based on his contribution
to Trump prior to his death or disability.

 

  3. CONSULTANT’S REPRESENTATION AND STANDARD OF CARE

 

  a. Butera represents that Butera and/or his employees, if any, are properly
licensed to perform the services required hereunder and Butera, to the extent
necessary, is authorized to do business in the State of New Jersey and to
perform the services required hereunder.

 

  b. Butera further represents that he is not party to any contract,
understanding, agreement or policy, whether or not written that would be
breached by his entering into, or performing services under this agreement.

 

  c. Butera has advised Trump that he intends to accept employment with Metro to
provide services solely in conjunction with such company in the development of a
condo/hotel/retail/casino property in Las Vegas, Nevada and elsewhere. Butera
will not perform any work or services for Metro that are or may be competitive
with Trump operations in Atlantic City, New Jersey or its application for or
potential operation of a casino/hotel in

 

3



--------------------------------------------------------------------------------

Philadelphia, Pennsylvania. Butera represents that he will not, during the Term,
provide any services or accept employment with any person or entity engaged in
or seeking to engage in the development, ownership, operation or
branding/licensing of casinos with the exception of Metro. Butera also
represents that he will not, during the Term provide work, services or advice to
Metro or any other person or entity relating to those certain business
initiative set forth on Exhibit A unless granted permission by Trump.

 

  d. Butera has had the opportunity to review this agreement and to consult with
counsel and fully understands its terms and conditions.

 

  4. COMPENSATION

 

  a. As consideration for providing the services contemplated by this Agreement,
Trump shall provide Butera the following:

(i) Two Hundred and Fifty Thousand Dollars ($250,000) payable January 2, 2006
and upon receipt of an executed Agreement and the attached Employment/Consultant
Agreement of Confidentiality and Release Agreement at least seven days prior to
such date; and,

(ii) Two Hundred and Fifty Thousand Dollars ($250,000) payable only if, as and
when that certain business transaction known as the sale of the Trump-related
interest in the Indiana Riverboat project is finally and irrevocably closed and
consummated pursuant to terms acceptable to Trump (“Closing”); notwithstanding
the foregoing, the $250,000 shall be paid on the Closing date. If Closing has
not occurred by December 31, 2005, then i) $125,000 shall be paid on the earlier
of the Closing date or February 1, 2006; and ii) $125,000 shall be paid on the
Closing date, if any;

(iii) Twenty-Five Thousand (25,000) shares of the common stock of Trump to be
issued on March 3, 2006 if Butera is not in default beyond any notice and
reasonable cure period of the terms of this Agreement; and

(iv) Twenty-Five Thousand (25,000) shares of the common stock of Trump to be
issued on September 30, 2006 if Butera is not in default beyond any notice and
reasonable cure period of the terms of this Agreement.

 

  b. Trump shall also reimburse Butera for reasonable expenses incurred in
connection with the provisions of services hereunder.

 

4



--------------------------------------------------------------------------------

  c. Butera shall submit a detailed invoice to Trump on a monthly basis, in
which Butera shall itemize and describe the services provided in that month and
the expenses for which Butera seeks reimbursement.

 

  d. In the event of termination of this Agreement, Trump agrees to pay Butera
all such compensation and reimbursement of expenses for services satisfactorily
performed as shall be due as of the effective date of termination under the
terms of this Agreement.

 

  5. CONFIDENTIAL INFORMATION

 

  a. Butera acknowledges and agrees that all information and documentation that
has been or will be disclosed or made available to Butera by Trump in the
performance of his duties hereunder or as an employee are of a highly
confidential nature, proprietary to and a valuable trade secret of Trump, and
that any disclosure or unauthorized use thereof will cause irreparable harm and
loss to Trump. Butera agrees to treat all such documents and information in
confidence and shall:

 

  i. Use such documents and information for the sole and limited purpose of
performing Butera’s obligations hereunder;

 

  ii. Not copy said documents or information in whole or in part;

 

  iii. Not reveal or disclose said documents or information;

 

  iv. Limit dissemination of said documents or information to only Butera’s
employees, if any, or professionals who have a need to know to perform the
limited tasks set forth herein and who agree to the confidentiality provisions
herein;

 

  v. Protect the confidentiality of said documents and information and Trump’s
proprietary interest herein;

 

  vi. Return said documents and information including all copies of records
thereof, to Trump upon either (i) receipt of a request therefore from Trump, or
(ii) the termination of this Agreement;

 

  vii The restrictions and obligations of this Paragraph 5 shall survive the
termination of this Agreement and shall continue to bind Butera and its
successors.

 

5



--------------------------------------------------------------------------------

  b. Upon execution of this Agreement, Butera shall execute and deliver to Trump
the attached Employee/Consultant Agreement of Confidentiality as of August 15,
2003 (Exhibit B).

 

  6. OWNERSHIP OF DOCUMENTS

All drafts, outlines, brochures and other documents or instruments produced by
Butera in performance of this Agreement shall be the sole property of Trump and
Trump is vested with all rights herein. Butera agrees that Trump shall at all
times have complete and unfettered access to all such documents with the rights
to inspect, copy and take possession of any of them, and that Butera will not
under any circumstances or for any reason withhold such documents or any parts
thereof, but will forthwith deliver them to Trump upon request.

 

  7. INDEMNIFICATION AND RELEASE

 

  a. Butera hereby agrees to indemnify and hold harmless Trump, and it
affiliates and their owners, officers, directors, agents and employees and each
of them, against and from any and all third party claims, liabilities, damages,
fines, penalties or costs of whatsoever nature, including but not limited to,
reasonable attorney’s fees and court costs, arising from or as a result of the
performance by Butera of the responsibilities and obligation as contemplated by
this Agreement from any claims arising out of a relationship between Butera and
any third party; and from the negligent acts or omissions of Butera, his
employees, agents and/or subcontractors.

Trump hereby agrees to indemnify and hold harmless Butera against and from any
and all claims, liabilities, damages, fines, penalties or costs of whatsoever
nature, including but not limited to, reasonable attorney’s fees and court
costs, arising from or as a result of the performance by Trump of the
responsibilities and obligations as contemplated by this Agreement; from any
third party claims arising out of a relationship between Trump and any third
party; and from the negligent acts or omissions of Trump, their respective
employees, agents and/or subcontractors.

 

  b. Butera acknowledges and agrees that Trump shall not be held liable for any
loss of or damage to any property belonging to or rented by Butera or its
employees or agents which is used, or to be used in connection with the services
hereunder. The responsibility to insure or otherwise bear the risk of loss of
such equipment is the responsibility of Butera.

 

  c. Upon execution of this Agreement Butera shall execute and deliver to Trump
the attached Release Agreement (Exhibit C).

 

6



--------------------------------------------------------------------------------

  8. COMPLIANCE WITH LAWS

Throughout the term of this Agreement, each party at their own sole cost and
expense, shall conform to and comply with the present or future laws, statutes,
ordinances, orders, rules, regulations, codes or requirements or any federal,
state or municipal government or department having jurisdiction over that
party’s business or over the services to be rendered by that party.

 

  9, INDEPENDENT CONTRACTOR AND TAXES

Butera acknowledges that, in the performance of the services under this
Agreement, he shall at all times remain an independent contractor. Nothing
contained herein is intended to nor shall be deemed as creating a partnership,
joint venture or similar business relationship between the parties or as
authorizing either party to contract for, or incur any liability or obligation
for, or in the name of, the other. Butera shall be responsible for all taxes
associated with any consideration he receives pursuant to this Agreement.

 

  10. ASSIGNMENT AND SUBCONTRACTING

The services to be provided by Butera hereunder are personal in nature and,
accordingly, Butera may not assign, encumber or subcontract this Agreement or
any rights or obligations of Butera hereunder without the prior written consent
of Trump. Subject to the foregoing, this Agreement shall insure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

 

  11. NOTICES

All notices shall be given in writing and sent registered or certified mail, by
postage pre-paid, by telecopy or by courier to the addresses set forth herein.
Notice shall be effective upon receipt.

 

  12. MISCELLANEOUS

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey without reference to principles of conflict of laws. The
Parties hereto irrevocably agree to submit to the jurisdiction and venue of the
courts of the State of New Jersey in any action or proceeding brought with
respect to or in connection with the Agreement, except as provided in Paragraph
14. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the Parties hereto or their
respective successors and legal representatives.

 

7



--------------------------------------------------------------------------------

  13. ENTIRE AGREEMENT

This Agreement contains the entire Agreement between the parties and all
understandings and agreements heretofore had between the parties are merged into
this Agreement.

 

  14 ARBITRATION

All disputes arising under this Agreement shall be subject to final and binding
arbitration by a former judge of the Superior Court of New Jersey chosen by the
parties or in absence of agreement, appointed by the then sitting Chancery Judge
in the Superior Court, Atlantic County, New Jersey. Such Judge shall have the
power to set the rules of the arbitration including discovery rules.

Please indicate your acceptance of the terms and conditions of this Agreement by
executing both duplicate originals in the space provided and return one original
to my attention, retaining an original for your records.

 

Very truly yours,

/s/ CRAIG KEYSER

CRAIG KEYSER Executive Vice President

RMP/ams

Agreed and accepted this 16 day of December, 2005.

 

By:  

/s/ Scott C. Butera

  Scott C. Butera

 

8



--------------------------------------------------------------------------------

NOTICE

Attached is a Release Agreement prepared by Trump Entertainment Resorts, Inc.
and its affiliates and subsidiaries including. Trump Marina Associates, LLC.
Trump Taj Mahal Associates, Trump Plaza Associates, and Trump Indiana, Inc. for
your review and signature. By signing this Agreement you are giving up your
right to make claims against Trump Entertainment Resorts, Inc. and its
affiliates and subsidiaries including Trumps Marina Associates, LLC. Trump Taj
Mahal Associates, Trump plaza Associates, and Trump Indiana, Inc. concerning
your employment there and the circumstances of the separation of your
employment. You are advised to discuss the following release language with your
lawyer. In any event you should thoroughly review and understand the effect of
the release before acting on it. Therefore please take time to consider this
release before you decide to sign it.



--------------------------------------------------------------------------------

RELEASE AGREEMENT

This Agreement is being entered into this 16th day of December, 2005 by and
between Trump Entertainment Resorts, Inc., f/k/a Trump Hotels & Casino Resorts,
Inc. and its affiliates and subsidiaries including, Trump Marina Associates LLC,
Trump Taj Mahal Associates, Trump Plaza Associates, Trump Indiana, Inc.
(collectively “Trump”) and Scott C. Butera(“Employee”) (collectively “Parties”).

Whereas both Trump and Employee desire to enter into this Agreement to fully
resolve all questions of compensation, entitlement to benefits, and any and all
other- claims, whether known or unknown, which Employee may have relating to his
employment and separation from Trump.

In consideration of the aforementioned premises and the mutual promises
contained in this Release Agreement, the Parties agree as follows:

1. Trump and Employee have entered into a separate agreement setting forth the
continuing relationship between the Parties.

2. Employee agrees to waive, to relinquish and to release Trump and its owners,
officers, employees, agents and shareholders from any rights or claims that he
might have arisen out of his employment and the separation of that employment
for any and all reasons, including but not limited to claims of discrimination
or defamation based on age, race, or sex, breach of contract, Employee’s
humiliation and other injuries related thereto or wrongful termination whether
or not he knows of such claims now. Employee releases and forever discharges
Trump from any and all claims and demands for additional compensation and
benefits other than those described in this Agreement.

3. Employee specifically waives any rights or claims he may have under the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, as amended, or the
Americans with Disabilities Act.

4. Employee understands that by entering into this Agreement Trump does not
admit and expressly denies that it has violated any contract, rule or law,
including but not limited to, any federal, state and local statute or law
relating to employment or employment discrimination.

5. Employee shall not disclose in any manner any confidential details of work



--------------------------------------------------------------------------------

performed by Employee during his employment, or any business or personal
information concerning any of Trump present or former partners, owners, or
employees, or the existence, terms, or conditions of this Agreement to any third
party without the prior written consent of Trump. Employee acknowledges that he
must continue to comply with applicable provisions of the Trump Employee
Handbook and Employee Code of Business Conduct concerning confidential and
proprietary information including those obligations set forth in any written
employment agreement between the parties which survive the termination of
employment including but not limited to, paragraphs 7 and 8 thereof. Employee
also agrees that for a period of six (6) months from the date hereof, Employee
will not solicit or induce, directly or indirectly, any employee of Trump or its
subsidiaries to terminate their employment.

6. Except as authorized by Trump, Employee shall not (i) give any interviews or
speeches, or (ii) prepare or assist any third party in the preparation of any
books, articles, television or motion picture productions or any other
creations, in either case, concerning Trump or any of its affiliates or any of
their officers, directors, agents, employees, suppliers, customers or owners.
Employee agrees not to make any public statement that is intended to or could
reasonably be expected to disparage Trump or any of its affiliates or any of
their officers, directors, agents, employees, suppliers, customers or owners.
Employee shall not communicate to the media or to any other person, any
statements, written or oral, of any nature pertaining to Employee’s employment,
this Release Agreement or any event or conversation pertaining or learned during
Employee’s employment with Trump.

7. Employee shall not promote, assist, or participate in any cause of action,
claim or demand against Trump, or any of its partners, officers, directors,
employees, or agents, except as required by law or as may be necessary to
enforce rights under the Agreement between Trump and Butera of even date with
this Release (“Agreement”).

8. Employee agrees that he shall not at any time, directly or indirectly, aid or
be a party to any acts, the effect of which would tend to divert, diminish, or
prejudice the goodwill or business of Trump except and if required by law.

9. Employee agrees that upon request by Trump, Employee will assist Trump in the
defense of any claims, or potential claims that may be made or threatened to be
made against Trump in any action, suit or proceeding, whether civil, criminal,
administrative, investigative or otherwise (a “Proceeding”), and will assist
Trump in the prosecution of any claims that may be made by Trump in any
Proceeding, to the extent that such claims may relate to the Employee’s
employment or the period of the Employee’s employment by Trump. Employee agrees,
unless precluded by law, to promptly inform Trump if Employee is asked to



--------------------------------------------------------------------------------

participate (or otherwise become involved) in any Proceeding involving such
claims or potential claims. Employee also agrees, unless precluded by law, to
promptly inform Trump if Employee is asked to assist in any investigation
(whether governmental or otherwise) of Trump, regardless of whether a lawsuit
has been filed against Trump with respect to such investigation. Trump agrees to
reimburse Employee for all of Employee’s reasonable out-of-pocket expenses
associated with such assistance, including travel expenses and any attorney’s
fees and shall pay Employee a per diem fee of $50.00(fifty dollars).

10. Employee further represents that he received all Family Medical Leave to
which he was entitled and he is not currently aware of any facts or
circumstances constituting a violation of or a claim under federal or state
family medical leave laws.

11. Employee represents that during his employment with Trump, to the best of
his knowledge he has performed his assigned duties in a manner consistent with
the requirements of his job, as defined by Trump, as well as any applicable
statutes, laws, rules, ordinances and/or regulation. Employee further represents
that during his employment with Trump, to the best of his knowledge he has not
taken any action for or on behalf of Trump that is adverse to or inconsistent
with any statute, law, rule, ordinance or regulation. Trump represents that it
has no knowledge that these representations are incorrect.

In addition, Employee represents that while he was employed by Trump, to the
extent he became aware through any source of conduct by any other employee or
agent of Trump which was adverse to or inconsistent with any statute, law, rule,
ordinance or regulation, he reported that conduct to Trump. Employee further
represents that, with the exception of any conduct which he reported to Trump or
any agent of Trump, he is not aware of any conduct by any other employee of
Trump which is or was adverse to or inconsistent with any statute, law, rule,
ordinance or regulation.

Employee further represents that during his employment with Trump he acted
ethically and in accordance with the rules of conduct set forth in Trump’s Code
of Business Conduct. Employee further represents that he is not aware of any
other employee of Trump who has acted inconsistent with or in violation of the
Handbook and/or the Code of Business Conduct.

Trump represents that during Employees employment, Trump acted ethically and in
accordance with the rules of conduct set forth in Trump’s Code of Business
Conduct.

12. By signing this Agreement, Employee does not waive rights or claims that may
arise after the Agreement is executed or under the Agreement.



--------------------------------------------------------------------------------

13. Employee acknowledges that he has been advised in writing to consult with an
attorney before signing this Agreement and has, in fact, done so.

14. Employee has read this Agreement, understands its contents, and has been
given a copy of the Agreement. Employee has been given up to December 29, 2005,
a period of at least twenty-one (21) days, to review and consider this
Agreement, ask questions and have problems resolved.

15. The Parties are entering into this Agreement voluntarily and not as a result
of any pressure, coercion or duress.

16. For a period of seven (7) days following execution of this Agreement,
Employee may revoke this Agreement. This Agreement shall not become effective or
enforceable until the seven (7) day period has ended.

17. This document states the whole agreement between the parties. This document
supersedes any written or oral contracts of employment which may have been in
existence between the parties prior to this date except such provisions of same
which by their terms survive the termination of employment.

18. Any changes to this Agreement must be in writing and initiated by both
parties. As evidenced by his signature below, Employee intends to be legally
bound by this Release Agreement.

 

      WITNESS   By:  

 

   

 

  Dated: December 16, 2005      

TRUMP ENTERTAINMENT RESORTS

HOLDINGS, L.P. AS TO THE LAST

PARAGRAPH OF SECTION 11 ONLY.

     

By:

 

 

     

Its:

 

 

     



--------------------------------------------------------------------------------

EMPLOYEE/CONSULTANT AGREEMENT OF CONFIDENTIALITY

In connection with your employment by and consultation to an entity (“Employer”)
in which Donald J. Trump (“Trump”) has a substantial interest, you have or may
become aware of information (which may be verbal, written, electronically or
photographically recorded, visual or otherwise) with respect to (i) the personal
life and/or “business affairs” (as herein defined) of Trump; (ii) the personal
lives and/or business affairs of members of Trump’s family; and /or (iii) the
business affairs of Employer, or any of its affiliates, officers, directors or
employees, (such persons and entities referred to in subdivisions (i) through
(iii) above, collectively, “Protected Parties” and such information,
collectively, the “Confidential Information”), which is, and which the Protected
Parties insist remain private and confidential. Accordingly, as a material
inducement to your hiring by Employer and to the continuation of your employment
with Employer, and in consideration thereof, you hereby acknowledge and agree
with Employer as follows (all references to Employment or Employee herein shall
also apply to Employee with regard to any services he may provide as a
consultant pursuant to the Agreement dated December 15, 2005):

1. During the term of your employment and at all times thereafter, except
(a) for an “Approved Disclosure” (as herein defined); (b) as may be expressly
required by law (and then only to the minimum extent necessary to comply with
law) and on prior written notice to Employer; or (c) as may be an integral
requirement of your employment with Employer, you agree not to directly or
indirectly disseminate or publish, or cause to be disseminated or published any
Confidential Information in any form, including but not limited to any diary,
memoir, book, letter, story, speech, photography, interview, article, essay,
account, description or depiction of any kind whatsoever, whether fictionalized
or not; and you agree not to assist others in obtaining, disseminating or
publishing, Confidential Information for any purpose whatsoever. As used in this
Agreement:

 

  (i) The term “business affairs” shall mean all information and documentation
furnished to you by the Protected Parties or any of them relating to the
business (past, current and prospective), operations, technologies, systems,
concepts, programs, practices, plans, properties, personnel, know-how, trade
secrets, competitively sensitive data, and financial information (reflecting
both the financial position and financial results), of any or all of the
Protected Parties; and

 

  (ii) the term “publish” shall include, but not be limited to the presentation
or reproduction of written, verbal, visual or electronic material in any
communication medium, now or hereafter discovered or invented, including,
without limitation, books, magazines, newspapers, theatrical productions of any
kind, computer use such as e-mail or the Internet, movies, television, or radio,
in any language and in any jurisdiction. Further, you agree not to incorporate
any Confidential Information into any retrieval system, whether

 

1



--------------------------------------------------------------------------------

  (iii) electronic, mechanical or otherwise, except as may be expressly required
in connection with the performance of your duties as an employee of Employer;
and

 

  (iv) Confidential Information does not include information which (i) becomes
generally available to the public, other than as a result of your disclosure or
(ii) becomes available to you on a non-confidential basis from a source other
than from any Protected Parties, provided that such source is not bound by a
confidentiality agreement with any Protected Parties.

2. In the event you shall request of any Protected Parties the right to publish
Confidential Information and the applicable Protected Parties shall, in its or
their sole and absolute discretion, approve such request in writing (the
“Approved Disclosure”), you shall only publish those elements of Confidential
Information and to those persons or entities as shall be expressly provided for
in the Approved Disclosure.

3. You shall promptly, upon request of the Protected Parties or any of them
during the term of your employment and at any time thereafter, return to such
Protected Parties all Confidential Information furnished to you pertaining to
such Protected Parties, together with all copies, abstracts, notes, reports, or
other materials furnished to you or prepared by you or on your behalf, without
retaining copies of the foregoing.

4. A breach of your obligations under this Agreement will cause the applicable
Protected Parties irreparable harm. Accordingly, to the extent permitted by law,
and without waiving any such Protected Parties’ other rights or remedies against
you at law or in equity, including, but not limited to a right for monetary
damages against you, you hereby consent to the entry of any order, without prior
notice to you, temporarily and permanently enjoining you from violating any of
the terms, covenants, agreements or provisions of this Agreement on your part to
be performed or observed.

5. The failure of the Protected Parties or any of them to exercise one or more
of its rights under this Agreement shall not be deemed a renunciation or waiver
of such rights or affect, in any way, this Agreement or any part hereof, or the
right to exercise any right available to such Protected Parties under this
Agreement or at law or in equity.

6. No change or waiver of the terms, covenants and provisions of this Agreement
shall be valid except if in writing and signed by Employer.

7. Nothing herein contained is intended to nor shall it be construed as creating
any employer-employee relationship between you and Employer, other than an
employment-at-will.

8. You hereby agree to indemnify, defend (with counsel acceptable to the
Protected Parties) and save harmless the Protected Parties and each of them from
and against any cost, loss or expense, including but not limited to reasonable
attorneys’ fees and disbursements, incurred by the Protected Parties, or any of
them, as a consequence of your breach of any of the terms, covenants, agreements
or provisions of this Agreement on your part to be performed or observed.

 

2



--------------------------------------------------------------------------------

9. This Agreement shall be deemed to have been made in the State of New York,
and any and all performance hereunder, breach hereof, or claims with respect to
the enforceability of this Agreement shall be interpreted and construed pursuant
to the laws of the State of New York without regard to the conflict of laws or
rules applied in the State of New York. Any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with this Agreement or the enforcement thereof, shall be brought in
the federal court or state court located in the County of New York in the State
of New York, and you hereby consent to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding; and you irrevocably waive, to the fullest extent permitted by law,
any objection that may now or thereafter have to the laying of the venue of any
such suit, action or proceeding, or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient form. Process in
any such suit, action or proceeding may be served on you anywhere in the world,
whether within or without the jurisdiction of any such court.

10. Each of the parties (i) has had the opportunity to be and/or has knowingly
elected not to be, represented by counsel, (ii) has reviewed each of the
provisions in this Agreement carefully and (iii) has negotiated or has had full
opportunity to negotiate the terms of this Agreement, specifically including,
but not limited to Paragraph 9 hereof.

11. You agree that each of the Protected Parties shall be deemed to be a direct
or third party beneficiary of your obligations hereunder. You further agree that
nothing contained herein shall be deemed to release or diminish in any respect
the provisions of any other confidentiality agreement executed by you, to which
any Protected Parties are a party or a beneficiary.

 

 

Donald J. Trump

I ACKNOWLEDGE THAT I HAVE READ, UNDERSTAND AND AGREE TO COMPLY WITH THE
FOREGOING, WHICH I RECOGNIZE CREATES A VALID AND BINDING LEGAL OBLIGATION ON ME
IN CONSIDERATION OF MY EMPLOYMENT AND CONTINUED EMPLOYMENT BY EMPLOYER.

 

Dated: As of August 15, 2003  

 

  Signature  

Scott C. Butera

  Printed Name  

 

 

 

Address

 

3